DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 27, 2019 was considered by the examiner and was in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 11-15 recite "a computer program product."
Applying the broadest reasonable interpretation of claims 11-15, a “computer program product” may include (1) non-transient, physical storage, such as hardware (e.g., a hard disk drive), and (2) transient storage, such as a signal.  Signals are not patent eligible subject matter. See MPEP § 2106.03(I).  Applicant states that “the computer readable storage medium, as used herein [in Applicant’s specification] is not to be construed as being ‘transitory signals per se’”. See Applicant’s specification as filed on November 27, 2019, paragraph [00168].  However, Applicant has not limited the computer program product to non-transitory computer program products.  Therefore, Applicant’s disclosure implies that the computer program product described in the claims may be non-transient forms of storage devices or transient forms of storage.  Examiner suggests that Applicant amendment claims 11-15 to limit the non-transitory computer program product” or “a tangible computer program product”.  For examination purposes, the computer program product described in claims 11-15 will be interpreted and read as “a non-transitory computer program product.”

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1-5 and 16-20 are directed to systems, which are within one of the four statutory categories (i.e., machines or apparatuses).  Claims 6-10 and 21-25 are directed to computer-implemented methods, which are within one of the four statutory categories (i.e., processes). See MPEP § 2106.03. As described above in the § 101 rejections of non-statutory subject matter, claim 11-15 do not fall within at least one of the four categories of patent eligible subject matter, because the claims recite a “computer program product”, which under the broadest reasonable interpretation of the phrase may include transient storage, such as signals.  Signals are not patent eligible subject matter. See MPEP § 2106.03(I).  For examination purposes, the computer program product described in claims 11-15 will be interpreted and read as “a non-transitory computer program product”.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1, 6, 11, 16, and 21 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations (and claims 6 and 11 substantially recite the following limitations):


a memory that stores computer executable components; and

a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:

an extraction component that employs a model to extract multidimensional medication event data of one or more medication events from at least one data source; and

a classification component that classifies the one or more medication events into orthogonal dimensions based on the multidimensional medication event data.

Similarly, claim 16 recites the following limitations (and claim 21 substantially recites the following limitations):
A system, comprising:

a memory that stores computer executable components; and

a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:

an extraction component that employs a model to extract multidimensional medication event data of one or more medication events from at least one data source; and

a summarization component that generates an interactive summary of the medication events based on the multidimensional medication event data.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., classifying and summarizing medication event data in a report).  That is, other than reciting: (1) a system; (2) a memory that stores computer executable components; (3) a processor that executes the computer executable components stored in the memory; (4) an extraction component; (5) a model; (6) a classification component; (7) a computer program product; (8) a computer readable storage claims 1, 6, 11, 16, and 21 encompasses a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., classifying and summarizing medication event data in a report).
The aforementioned claim limitations described in claims 1, 6, 11, 16, and 21 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) classifying medication event data based on certain criteria (i.e., making observations, evaluations, judgments, and/or opinions about the medication event data based on certain criteria); and (2) summarizing the medication event data in a summary report (i.e., making observations, evaluations, judgments, and/or opinions about the medication event data in a summary report).  Medical professionals commonly make these types of observations, evaluations, judgments, or opinions when generating reports of medical data.  Therefore, the aforementioned, underlined claim limitations are reasonably and commonly performed mentally and/or manually using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.
Examiner notes that the aforementioned claim limitations described in claims 1, 6, 11, 16, and 21 may also be classified as analogous to claim limitations directed toward concepts which covers the management of personal behavior or relationships or interactions between people (i.e., the Certain Methods of Organizing Human Activity grouping of abstract ideas, which covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), because the “classifying”, and “summarizing” steps merely recite limitations managing interactions between medical professionals by: (1) classifying (i.e., rules or instructions for organizing the information) the medication event data; and (2) summarizing the medication event data in a summary report (i.e., rules or instructions for organizing the information in a report).  Accordingly, claims 1, 6, 11, 16, and 21 recite an abstract idea which is falls within Mental Processes and Certain Methods of Organizing Human Activity categories.
Examiner notes that claims 2-5 (which individually depend on claim 1) further narrow the abstract idea described in claim 1.  Similarly, claims 7-10 (which individually depend on claim 6); 12-15 (which individually depend on claim 11); 17-20 (which individually depend on claim 16); and 22-25 (which individually depend on claim 21), further narrow the abstract idea described in claims 6, 11, 16, and 21.  As such, dependent claims 2-5, 7-10, 12-15, 17-20, and 22-25 similarly cover limitations directed to narrowing the abstract concept described in claims 1, 6, 11, 16, and 21 which is directed to a concept which is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (i.e., classifying and summarizing medication event data in a report).  Therefore, dependent claims 2-5, 7-10, 12-15, 17-20, and 22-25 are also directed to the aforementioned abstract idea of classifying and summarizing medication event data in a report.  Examiner notes that: (1) dependent claims 4, 5, 19, and 20 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 2, 3, 7-10, 12-15, 17, 18, and 22-25 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application.  In particular, claim 1 recites and claims 6 and 11 substantially recite the additional elements of (identified in bold font below):
A system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), comprising:

a memory that stores computer executable components (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

a processor that executes the computer executable components stored in the memory (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), wherein the computer executable components comprise:

an extraction component that employs a model (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) to extract multidimensional medication event data of one or more medication events from at least one data source (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05(h); and insufficient to amount to significantly more than the judicial exception as evidenced by the Content Extraction and Transmission, LLC v. Wells Fargo Bank case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

a classification component (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that classifies the one or more medication events into orthogonal dimensions based on the multidimensional medication event data.

Similarly, claim 16 recites the following additional elements (and claim 21 substantially recites the following additional elements) (identified in bold font below):
A system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), comprising:

a memory that stores computer executable components (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

a processor that executes the computer executable components stored in the memory (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), wherein the computer executable components comprise:

an extraction component that employs a model (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) to extract multidimensional medication event data of one or more medication events from at least one data source (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05(h); and insufficient to amount to significantly more than the judicial exception as evidenced by the Content Extraction and Transmission, LLC v. Wells Fargo Bank case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

a summarization component (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that generates an interactive summary of the medication events based on the multidimensional medication event data;

a computer program product (as described in claim 11) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (as described in claim 11) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).  However, the recitation of these limitations is made with a high-level of generality (i.e., using the system; memory; processor; various computer components (i.e., software); model; and computer program product comprising the computer readable storage medium), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., system; memory; processor; various computer components (i.e., software); model; and computer program product comprising the computer readable storage medium) to perform the existing processes of: classifying medication event data; and summarizing the medication event data in a report); and
			- Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data), e.g. see, TLI Communications LLC v. AV Auto, LLC – similarly, the current invention invokes the system; memory; processor; various computer components (i.e., software); model; and computer program product comprising the computer readable storage medium in their ordinary capacity to process and generate a report of the data extracted by the abstract mental process.
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Example of Mere Data Gathering/Mere Data Outputting:
				- Performing clinical tests on individuals to obtain input for an equation, e.g., see In re Grams – similarly, the limitation directed to “extracting multidimensional medication event data of one or more medication events from at least one data source”, described in claims 1, 6, 11, 16, and 21, also merely scan and isolate certain information in a record (i.e., scanning records to obtain the medication event data to put medication event data in a summary report); and
- Selecting information, based on the types of information and availability of information in a power-grid environment, for collection, analysis and display, e.g., see Electric Power Group, LLC v. Alstom S.A. – similarly, the step directed to “extracting multidimensional medication event data of one or more medication events from at least one data source”, described in claims 1, 6, 11, 16, and 21, is also deemed to merely identify and select medication event data from information in a record (i.e., mere data gathering).
Thus, the additional elements in independent claims 1, 6, 11, 16, and 21 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2, 3, 7-10, 12-15, 17, 18, and 22-25 do not recite any additional elements outside of those identified as being directed to claim 4, 5, 19, and 20 recite the following additional elements (identified in bold font below):
a summarization component (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that generates a summary of the one or more medication events based on the multidimensional medication event data (as described in claim 4);

a filter component (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that filters at least one of a summary of the one or more medication events, the multidimensional medication event data, the one or more medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data (as described in claim 5);

a classification component (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that classifies the medication events into orthogonal dimensions based on the multidimensional medication event data to improve at least one of accuracy of the interactive summary or performance of at least one of the system, the processor, the summarization component, or a medication reconciliation system, and wherein the orthogonal dimensions are selected from a group consisting of action, temporality, certainty, and actor (as described in claim 19); and

a filter component (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that filters at least one of the interactive summary, the multidimensional medication event data, the medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data, thereby facilitating improved performance of the processor in generating the interactive summary.

However, these additional elements in dependent claims 4, 5, 19, and 20 are deemed to be no more than adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea. See analysis above; see also MPEP § 2106.05(f).  As such, the additional elements in dependent claims 4, 5, 19, and 20 are not indicative of integrating the judicial exception into a practical application.
	Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-25: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent claims 1-25 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1-25 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1, 4-6, 11, 16, and 19-21 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claims 1, 4-6, 11, 16, and 19-21, are generic computer components and functions. See MPEP § 2106.05(d)(II).

		- For example, Applicant describes the system as “a computer 1012 [that] can also include a processing unit 1014, system memory 1016, and a system bus 1018.” Applicant’s specification as filed on November 27, 2019, paragraph [00158].  Next, Applicant discloses that system memory “can also include volatile memory 1020 and nonvolatile memory 1022.” Applicant’s specification, at paragraph [00159].  Further, Applicant discloses that the computer program product “can include computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention”, such as “a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing.” Applicant’s specification, at paragraph [00168].  Still further, Applicant discloses that the “extraction component 108, classification component 110, and/or any other components associated with [the] medication events summarization system 1012 as disclosed herein […] can comprise computer and/or machine readable, writable, and/or executable component(s) and/or instructions(s)”, such as, “employ[ing a] processor 106 to execute such computer and/or machine readable, writable, and/or executable component(s) and/or instructions(s)”. Applicant’s specification, at paragraph [0065].  These components are described at a high level, and are the equivalent of generic computer components (i.e., generic computer devices such as a computer system, memory devices, processor, and generic software), to perform the abstract idea described in the claims.
Therefore, Applicant’s disclosure shows that the system, memory that stores computer executable components; processor that executes the computer executable components stored in the memory; extraction component; model; classification component; computer program product; computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor; summarization component; and filter component, are generic computing components.  These generic components are old and well-known computing devices and functions in the medical industry.  As such, the aforementioned computer components are well-known, routine, and conventional computer components and functions that are previously known in the industry. See MPEP § 2106.05(d).
- Regarding the step and feature directed to: “extracting multidimensional medication event data of one or more medication events from at least one data source” - the following represents an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
- Electronically scanning or extracting data from a physical document, e.g., see Content Extraction and Transmission, LLC v. Wells Fargo Bank – similarly, the limitation directed to “extracting multidimensional medication event data of one or more medication events from at least one data source” is the equivalent of extracting certain data from a data source.
Therefore, the additional described in claims 1, 4-6, 11, 16, and 19-21 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 4-6, 11, 16, and 19-21 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered claims 1, 4-6, 11, 16, and 19-21 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2, 3, 7-10, 12-15, 17, 18, and 22-25 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As described above, dependent claims 2, 3, 7-10, 12-15, 17, 18, and 22-25 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1, 6, 11, 16, and 21.  Dependent claims 2, 3, 7-10, 12-15, 17, 18, and 22-25 merely add limitations that further narrow the abstract idea described in independent claims 1, 6, 11, 16, and 21.  Therefore, claims 1-25 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Priestas et al. (Pub. No. US 2019/0087395); in view of:
- Creswell et al. (Pub. No. US 2013/0311205).

	Regarding claims 1, 6, and 11,
		- Priestas teaches:
			- a system, comprising (as described in claim 1) (Priestas, paragraph [0025]; Paragraph [0025] teaches a document processing system (i.e., a system) is described which processes electronic documents such as, but not limited to, structured and unstructured documents to extract required information and enable automatic execution of processes based on the extracted information.):
				- a memory that stores computer executable components (as described in claim 1); and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (as described in claim 1) (Priestas, paragraph [0082]; Paragraph [0082] teaches that the computer system 1800 includes processor(s) 1802, such as a central processing unit, ASIC or other type of processing circuit (i.e., the system includes a processor).  Paragraph [0082] further teaches that the computer system includes a computer readable storage medium 1806 which participates in providing instructions to the processor(s) 1802 for execution (i.e., the processor executes computer executable instructions stored on a memory).  Paragraph [0082] teaches that the computer readable medium 1806 may be non-transitory or non-volatile medium, such as a magnetic disk or solid-state non-volatile memory or volatile medium such as RAM (i.e., examples of a memory).  The instructions or modules stored on the computer readable medium 1806 (i.e., the memory stores computer executable components) may include machine readable instructions 1864 executed by the processor(s) 1802 to perform the methods and functions of the document processing system 100 (i.e., the processor executes the computer executable components stored in the memory).):
			- a computer-implemented method, comprising (as described in claim 6) (Priestas, paragraph [0050], FIG. 7; Paragraph [0050] teaches that Figure 7 shows a flowchart 700 that i.e., a computer-implemented method).):
			- a computer program product facilitating a process to summarize medication events based on multidimensional medication event data extracted from a data source, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (as described in claim 11) (Priestas, paragraphs [0082] and [0083]; Paragraph [0082] further teaches that the computer system includes a computer readable storage medium 1806 which participates in providing instructions to the processor(s) 1802 for execution (i.e., the processor executes computer executable instructions stored on a computer readable storage medium).  Paragraph [0082] teaches that the computer readable medium 1806 may be non-transitory (i.e., a tangible computer readable storage medium) or non-volatile medium, such as a magnetic disk or solid-state non-volatile memory (i.e., examples of tangible computer readable storage media) or volatile medium such as RAM.  The instructions or modules stored on the computer readable medium 1806 (i.e., the computer readable storage media stores computer executable components) may include machine readable instructions 1864 executed by the processor(s) 1802 to perform the methods and functions of the document processing system 100 (i.e., the processor executes the computer executable components stored in the memory).  Paragraph [0083] teaches that the document processing system 100 may be implemented as software stored on a non-transitory computer readable medium and executed by one or more processors (i.e., a computer program product comprising computer readable storage medium having program instructions executed by a processor).  NOTE: Claim Interpretation - Under the broadest reasonable interpretation of the phrase computer program product, the phrase computer program product may include (1) non-transient, physical storage, such as hardware (e.g., a hard disk drive), and (2) transient storage, such as a signal.  Signals are not patent eligible subject matter. See MPEP § 2106.03(I).  Applicant states that “the computer readable storage medium, as used herein [in Applicant’s specification] is not to be construed as being ‘transitory signals per se’”. See Applicant’s specification as filed on November 27, 2019, paragraph [00168].  However, Applicant has not limited the computer program product to non-transitory computer program products.  Therefore, Applicant’s disclosure implies that the computer program product described in the claims may be non-transient forms of storage devices or transient forms of storage.  Examiner suggests that Applicant amendment claims 11-15 to limit the computer program product to “a non-transitory computer program product” or “a tangible computer program product”.  For examination purposes, the computer program product described in claims 11-15 will be interpreted and read as “a non-transitory computer program product.”):
				- an extraction component that employs a model to extract multidimensional medication event data of one or more medication events from at least one data source (as described in claim 1); employing, by a system operatively coupled to a processor, a model to extract multidimensional medication event data of one or more medication events from at least one data source (as described in claim 6); and employ[ing], by the processor, a model to extract multidimensional medication event data of one or more medication events from at least one data source (as described in claim 11) (Priestas, paragraphs [0026] and [0044]; Paragraph [0026] teaches that the document processing system employs a machine learning (ML) based domain model (i.e., employing a model) which can include domain-specific terminology, definitions of industry terms including the possible fields of various data types that may be included in the documents received for processing at the document processing system.  Paragraph [0044] teaches that a document comparator 304 can compare information from the documents in a patient’s file history such as the patient’s electronic health record (EHR) to a list of documents as specified by the process rules 322.  It can be appreciated herein that the documents employed by the document comparator 304 for comparisons may not only include documents with unstructured data such as scanned reports, bills, hand-written prescriptions etc. (i.e., medication event data) but also structured data such as values from a database or a comma separated values (CSV) file and the like.  More particularly, the patient’s EHR can include one or more of the documents 154 received in the request 152 and the additional documents 156. A field extractor 366 included in the i.e., extracting medication event data from the hand-written prescriptions in the EHR).).
		- Priestas does not explicitly teach a system, method, and computer program product, comprising:
			- a classification component that classifies the one or more medication events into orthogonal dimensions based on the multidimensional medication event data (as described in claim 1); classifying, by the system, the one or more medication events into orthogonal dimensions
based on the multidimensional medication event data (as described in claim 6); and classify[ing], by the processor, the one or more medication events into orthogonal dimensions based on the multidimensional medication event data (as described in claim 11).
		- However, in analogous art of medication processing systems and methods, Creswell teaches a system and method, comprising:
			- a classification component that classifies the one or more medication events into orthogonal dimensions based on the multidimensional medication event data (as described in claim 1); classifying, by the system, the one or more medication events into orthogonal dimensions
based on the multidimensional medication event data (as described in claim 6); and classify[ing], by the processor, the one or more medication events into orthogonal dimensions based on the multidimensional medication event data (as described in claim 11) (Creswell, paragraph [0413]; Paragraph [0413] teaches that the patient adherence system includes a patient medication history database 308 and a candidate prescription database 309.  Paragraph [0413] further teaches that the patient medication history database 308 stores patient medication history data which may be categorized by each patient (i.e., classifying the medication event data into orthogonal dimensions based on multidimensional medication event data).  The candidate prescription database 309 stores prescription data which may be categorized and associated with each patient (i.e., classifying the medication event data into orthogonal dimensions based on multidimensional medication event data).  Paragraph [0413] teaches that this feature is beneficial for organizing data stored in the database.).
Priestas, to incorporate a step and feature directed to categorizing prescription data for each patient, as taught by Creswell, in order to organize data stored in the database. See Creswell, paragraph [0413]; see also MPEP § 2143 G.

	Regarding claims 2, 7, and 12,
		- The combination of: Priestas, as modified in view of Creswell, teaches the limitations of: claim 1 (which claim 2 depends on); claim 6 (which claim 7 depends on); and claim 11 (which claim 12 depends on), as described above.
		- Priestas further teaches a system, method, and computer program product, wherein:
			- the at least one data source is selected from a group consisting of an electronic health record, an electronic medical record, a structured data source, a structured medication order, an unstructured data source, an unstructured clinical note, and pharmacy prescription filling data (as described in claims 2, 7, and 12) (Priestas, paragraphs [0003] and [0044]; Paragraph [0003] teaches that the documents [which are processed] (i.e., the at least one data source) may be structed and unstructured formats (i.e., the at least one data source may be a structed data source and an unstructured data source).  Paragraph [0044] teaches that the documents [which are processed] (i.e., the at least one data source) may be in a patient’s file history such as the patient’s electronic health record (EHR) (i.e., the at least one data source may be an electronic health record).).
The motivation and rationale for modifying the document processing system, method, and computer readable storage medium taught by Priestas, in view of Creswell, described in the analysis of the obviousness rejection of claims 1, 6, and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claims 3, 8, and 13,
	- The combination of: Priestas, as modified in view of Creswell, teaches the limitations of: claim 1 (which claim 3 depends on); claim 6 (which claim 8 depends on); and claim 11 (which claim 13 depends on), as described above.
	- Creswell further teaches a system and method, wherein:
		- the orthogonal dimensions are selected from a group consisting of action, temporality, certainty, and actor, and wherein the classification component classifies the one or more medication events into the orthogonal dimensions to improve accuracy of a summary of the one or more medication events generated by at least one of the system, the processor, or a medication reconciliation system (as described in claim 3); and the orthogonal dimensions are selected from a group consisting of action, temporality, certainty, and actor (as described in claims 8 and 13) (Creswell, paragraph [0413]; Paragraph [0413] teaches that the patient adherence system includes a patient medication history database 308 and a candidate prescription database 309.  Paragraph [0413] further teaches that the patient medication history database 308 stores patient medication history data which may be categorized by each patient (i.e., classifying the prescription medication history by each patient is the equivalent of classifying the medication event data based on “an actor”).  The candidate prescription database 309 stores prescription data which may be categorized and associated with each patient (i.e., classifying the prescription medication history by each patient is the equivalent of classifying the medication event data based on “an actor”).).
The motivation and rationale for modifying the document processing system, method, and computer readable storage medium taught by Priestas, in view of Creswell, described in the analysis of the obviousness rejection of claims 1, 6, and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Priestas et al. (Pub. No. US 2019/0087395), as modified in view of Creswell et al. (Pub. No. US 2013/0311205), as applied to claims 1, 6, and 11 above, and further in view of:
- Denny (Pub. No. US 2007/0162309).

Regarding claims 4, 9, and 14,
- The combination of: Priestas, as modified in view of Creswell, teaches the limitations of: claim 1 (which claim 4 depends on); claim 6 (which claim 9 depends on); and claim 11 (which claim 14 depends on), as described above.
- The combination of: Priestas, as modified in view of Creswell, does not explicitly teach a system, method, and computer program product, wherein the computer executable components further comprise:
	- a summarization component that generates a summary of the one or more medication events based on the multidimensional medication event data (as described in claim 4); generating, by the system, a summary of the one or more medication events based on the multidimensional medication event data (as described in claim 9); and generat[ing], by the processor, a summary of the one or more medication events based on the multidimensional medication event data (as described in claim 14).
- However, in analogous art of medication systems and methods, Denny teaches a system and method, comprising:
	- a summarization component that generates a summary of the one or more medication events based on the multidimensional medication event data (as described in claim 4); generating, by the system, a summary of the one or more medication events based on the multidimensional medication event data (as described in claim 9); and generat[ing], by the processor, a summary of the one or more medication events based on the multidimensional medication event data (as described in claim 14) (Denny, paragraphs [0046], [0058], and [0059]; Paragraph [0046] teaches that the host prescription process 162 provides the health care provider system 14 or pharmacy system a variety of options, including a generate report option 164.  Paragraph [0059] teaches that the once the type of report has been selected by the health care provider system 14 or pharmacy system 16, the process branches to a step 254, along a line 256, for the host system to generate the report from the prescription information database (i.e., generating a summary of the one or more medication events).  Paragraph [0058] teaches that the selection of reports which may be generated by the host system based upon prescription information data maintained in the prescription database by the host system 12 may include prescription data summarized by patient name, social security number, the name of the prescribing health care provider, the physician's Drug Enforcement Agency (DEA) number, and time and transaction based reporting such as daily, monthly prescription reports (i.e., the generated medication event data summaries are based on multidimensional medication event data).  Paragraph [0058] teaches that this feature is beneficial for organizing and presenting prescription information.).
Therefore, it would have been obvious to one of ordinary skill in the art of medication systems and methods at the time of the effective filing date of the claimed invention to further modify the document processing system, method, and computer readable storage medium taught by Priestas, as modified in view of Creswell, to incorporate a step and feature directed to generating a report from prescription information, as taught by Denny, in order to organize and present prescription information. See Denny, paragraph [0058]; see also MPEP § 2143 G.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Priestas et al. (Pub. No. US 2019/0087395), as modified in view of Creswell et al. (Pub. No. US 2013/0311205), as applied to claims 1, 6, and 11 above, and further in view of:
- Lulias et al. (Pub. No. US 2016/0098520).

Regarding claims 5, 10, and 15,
- The combination of: Priestas, as modified in view of Creswell, teaches the limitations of: claim 1 (which claim 5 depends on); claim 6 (which claim 10 depends on); and claim 11 (which claim 15 depends on), as described above.
- The combination of: Priestas, as modified in view of Creswell, does not explicitly teach a system, method, and computer program product, wherein the computer executable components further comprise:
	- a filter component that filters at least one of a summary of the one or more medication events, the multidimensional medication event data, the one or more medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data (as described in claim 5); filtering, by the system, at least one of a summary of the one or more medication events, the multidimensional medication event data, the one or more medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data (as described in claim 10); and filter[ing], by the processor, at least one of a summary of the one or more medication events, the multidimensional medication event data, the one or more medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data (as described in claim 15).
- However, in analogous art of healthcare systems and methods, Lulias teaches a system and method, comprising:
a filter component that filters at least one of a summary of the one or more medication events, the multidimensional medication event data, the one or more medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data (as described in claim 5); filtering, by the system, at least one of a summary of the one or more medication events, the multidimensional medication event data, the one or more medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data (as described in claim 10); and filter[ing], by the processor, at least one of a summary of the one or more medication events, the multidimensional medication event data, the one or more medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data (as described in claim 15) (Lulias, paragraphs [0061] and [0076]; Paragraph [0061] teaches that the report 802 may sort (i.e., filter) the data in accordance to the different types of medication, drug type, therapeutic class of the medication, number of scripts (or prescriptions), number of script equivalents, total amount paid per medication, cost per script equivalents, etc. (i.e., filtering the summary of the one or more medication events based on multidimensional medication event data).  Paragraph [0076] teaches that this feature is beneficial for aggregating data form disparate healthcare entities and facilitating the timely exchange of information between healthcare entities to improve healthcare quality with higher efficiency.).
Therefore, it would have been obvious to one of ordinary skill in the art of medication systems and methods at the time of the effective filing date of the claimed invention to further modify the document processing system, method, and computer readable storage medium taught by Priestas, as modified in view of Creswell, to incorporate a step and feature directed to sorting the information in the reports based on different types of criteria, as taught by Lulias, in order to: (i) aggregate data form disparate healthcare entities; and (ii) facilitate the timely exchange of information between healthcare entities to improve healthcare quality with higher efficiency. See Lulias, paragraph [0076]; see also MPEP § 2143 G.

Claims 16, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Priestas et al. (Pub. No. US 2019/0087395); in view of:
- Denny (Pub. No. US 2007/0162309).

	Regarding claims 16 and 21,
		- Priestas teaches:
			- a system, comprising (as described in claim 16) (Priestas, paragraph [0025]; Paragraph [0025] teaches a document processing system (i.e., a system) is described which processes electronic documents such as, but not limited to, structured and unstructured documents to extract required information and enable automatic execution of processes based on the extracted information.):
				- a memory that stores computer executable components (as described in claim 16); and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (as described in claim 16) (Priestas, paragraph [0082]; Paragraph [0082] teaches that the computer system 1800 includes processor(s) 1802, such as a central processing unit, ASIC or other type of processing circuit (i.e., the system includes a processor).  Paragraph [0082] further teaches that the computer system includes a computer readable storage medium 1806 which participates in providing instructions to the processor(s) 1802 for execution (i.e., the processor executes computer executable instructions stored on a memory).  Paragraph [0082] teaches that the computer readable medium 1806 may be non-transitory or non-volatile medium, such as a magnetic disk or solid-state non-volatile memory or volatile medium such as RAM (i.e., examples of a memory).  The instructions or modules stored on the computer readable medium 1806 (i.e., the memory stores computer executable components) may include machine readable instructions 1864 executed by the processor(s) 1802 to perform the methods and functions of the document processing system 100 (i.e., the processor executes the computer executable components stored in the memory).):
			- a computer-implemented method, comprising (as described in claim 21) (Priestas, paragraph [0050], FIG. 7; Paragraph [0050] teaches that Figure 7 shows a flowchart 700 that i.e., a computer-implemented method).):
				- an extraction component that employs a model to extract multidimensional medication event data of medication events from at least one data source (as described in claim 16); and employing, by a system operatively coupled to a processor, a model to extract multidimensional medication event data of medication events from at least one data source (as described in claim 21) (Priestas, paragraphs [0026] and [0044]; Paragraph [0026] teaches that the document processing system employs a machine learning (ML) based domain model (i.e., employing a model) which can include domain-specific terminology, definitions of industry terms including the possible fields of various data types that may be included in the documents received for processing at the document processing system.  Paragraph [0044] teaches that a document comparator 304 can compare information from the documents in a patient’s file history such as the patient’s electronic health record (EHR) to a list of documents as specified by the process rules 322.  It can be appreciated herein that the documents employed by the document comparator 304 for comparisons may not only include documents with unstructured data such as scanned reports, bills, hand-written prescriptions etc. (i.e., medication event data) but also structured data such as values from a database or a comma separated values (CSV) file and the like.  More particularly, the patient’s EHR can include one or more of the documents 154 received in the request 152 and the additional documents 156. A field extractor 366 included in the document comparator 304 can extract fields from the EHR (i.e., extracting medication event data from the hand-written prescriptions in the EHR).).
		- Priestas does not explicitly teach a system and method, comprising:
			- a summarization component that generates an interactive summary of the medication events based on the multidimensional medication event data (as described in claim 1); and generating, by the system, an interactive summary of the medication events based on the multidimensional medication event data (as described in claim 21).
Denny teaches a system and method, comprising:
	- a summarization component that generates an interactive summary of the medication events based on the multidimensional medication event data (as described in claim 1); and generating, by the system, an interactive summary of the medication events based on the multidimensional medication event data (as described in claim 21) (Denny, paragraphs [0046], [0058], and [0059]; Paragraph [0046] teaches that the host prescription process 162 provides the health care provider system 14 or pharmacy system a variety of options, including a generate report option 164.  Paragraph [0059] teaches that the once the type of report has been selected by the health care provider system 14 or pharmacy system 16, the process branches to a step 254, along a line 256, for the host system to generate the report from the prescription information database (i.e., generating a summary of the one or more medication events).  Paragraph [0058] teaches that the selection of reports which may be generated by the host system based upon prescription information data maintained in the prescription database by the host system 12 may include prescription data summarized by patient name, social security number, the name of the prescribing health care provider, the physician's Drug Enforcement Agency (DEA) number, and time and transaction based reporting such as daily, monthly prescription reports (i.e., the generated medication event data summaries are based on multidimensional medication event data).  Paragraph [0058] teaches that this feature is beneficial for organizing and presenting prescription information.).
Therefore, it would have been obvious to one of ordinary skill in the art of medication systems and methods at the time of the effective filing date of the claimed invention to modify the document processing system, method, and computer readable storage medium taught by Priestas, to incorporate a step and feature directed to generating a report from prescription information, as taught by Denny, in order to organize and present prescription information. See Denny, paragraph [0058]; see also MPEP § 2143 G.

claims 17 and 22,
		- The combination of: Priestas, as modified in view of Denny, teaches the limitations of: claim 16 (which claim 17 depends on); and claim 21 (which claim 22 depends on), as described above.
		- Priestas further teaches a system and method, wherein:
			- the at least one data source is selected from a group consisting of an electronic health record, an electronic medical record, a structured data source, a structured medication order, an unstructured data source, an unstructured clinical note, and pharmacy prescription filling data (as described in claims 17 and 22) (Priestas, paragraphs [0003] and [0044]; Paragraph [0003] teaches that the documents [which are processed] (i.e., the at least one data source) may be structed and unstructured formats (i.e., the at least one data source may be a structed data source and an unstructured data source).  Paragraph [0044] teaches that the documents [which are processed] (i.e., the at least one data source) may be in a patient’s file history such as the patient’s electronic health record (EHR) (i.e., the at least one data source may be an electronic health record).).
The motivation and rationale for modifying the document processing system, method, and computer readable storage medium taught by Priestas, in view of Denny, described in the analysis of the obviousness rejection of claims 16 and 21 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Priestas et al. (Pub. No. US 2019/0087395), as modified in view of Denny (Pub. No. US 2007/0162309), as applied to claims 16 and 21 above, and further in view of:
- Rosenblum (Pub. No. US 2003/0050731).

Regarding claims 18 and 23,
- The combination of: Priestas, as modified in view of Denny, teaches the limitations of: claim 16 (which claim 18 depends on); and claim 21 (which claim 23 depends on), as described above.
- The combination of: Priestas, as modified in view of Denny, does not explicitly teach a system and method, wherein:
	- the summarization component further determines daily medication dosage data based on the multidimensional medication event data (as described in claim 18); and determining, by the system, daily medication dosage data based on the multidimensional medication event data (as described in claim 23).
- However, in analogous art of prescription systems and methods, Rosenblum teaches a system and method, wherein:
	- the summarization component further determines daily medication dosage data based on the multidimensional medication event data (as described in claim 18); and determining, by the system, daily medication dosage data based on the multidimensional medication event data (as described in claim 23) (Rosenblum, paragraphs [0102] and [0103]; Paragraph [0103] teaches that as the prescriber adjusts the daily dosage, the system automatically calculates the exact dosage (in units per day) (i.e., determining the daily medication dosage based on the multidimensional medication event data).  Paragraph [0102] teaches that this feature is beneficial for providing drug utilization review (DUR), including dosage range checking and other safety checks.).
Priestas, as modified in view of Denny, to incorporate a step and feature directed to determining the exact daily dosage for a patient’s prescription drugs, as taught by Rosenblum, in order to provide drug utilization review (DUR), including dosage range checking and other safety checks. See Rosenblum, paragraph [0102]; see also MPEP § 2143 G.

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Priestas et al. (Pub. No. US 2019/0087395), as modified in view of Denny (Pub. No. US 2007/0162309), as applied to claims 16 and 21 above, and further in view of:
-  Creswell et al. (Pub. No. US 2013/0311205).

Regarding claims 19 and 24,
- The combination of: Priestas, as modified in view of Denny, teaches the limitations of: claim 16 (which claim 19 depends on); and claim 21 (which claim 24 depends on), as described above.
- The combination of: Priestas, as modified in view of Denny, does not explicitly teach a system and method, wherein:
	- classification component that classifies the medication events into orthogonal dimensions based on the multidimensional medication event data to improve at least one of accuracy of the interactive summary or performance of at least one of the system, the processor, the summarization component, or a medication reconciliation system, and wherein the orthogonal dimensions are selected from a group consisting of action, temporality, certainty, and actor (as described in claim 19); and classifying, by the system, the medication events into orthogonal dimensions based on the multidimensional medication event data, wherein the orthogonal dimensions are selected from a group consisting of action, temporality, certainty, and actor (as described in claim 24).
- However, in analogous art of medication processing systems and methods, Creswell teaches a system and method, comprising:
			- classification component that classifies the medication events into orthogonal dimensions based on the multidimensional medication event data to improve at least one of accuracy of the interactive summary or performance of at least one of the system, the processor, the summarization component, or a medication reconciliation system, and wherein the orthogonal dimensions are selected from a group consisting of action, temporality, certainty, and actor (as described in claim 19); and classifying, by the system, the medication events into orthogonal dimensions based on the multidimensional medication event data, wherein the orthogonal dimensions are selected from a group consisting of action, temporality, certainty, and actor (as described in claim 24) (Creswell, paragraph [0413]; Paragraph [0413] teaches that the patient adherence system includes a patient medication history database 308 and a candidate prescription database 309.  Paragraph [0413] further teaches that the patient medication history database 308 stores patient medication history data which may be categorized by each patient (i.e., classifying the medication event data into orthogonal dimensions based on multidimensional medication event data, wherein classifying the prescription medication history by each patient is the equivalent of classifying the medication event data based on “an actor”).  The candidate prescription database 309 stores prescription data which may be categorized and associated with each patient (i.e., classifying the medication event data into orthogonal dimensions based on multidimensional medication event data, wherein classifying the prescription medication history by each patient is the equivalent of classifying the medication event data based on “an actor”).  Paragraph [0413] teaches that this feature is beneficial for organizing data stored in the database.).
Therefore, it would have been obvious to one of ordinary skill in the art of medication systems and methods at the time of the effective filing date of the claimed invention to further modify the Priestas, as modified in view of Denny, to incorporate a step and feature directed to categorizing prescription data for each patient, as taught by Creswell, in order to organize data stored in the database. See Creswell, paragraph [0413]; see also MPEP § 2143 G.

Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Priestas et al. (Pub. No. US 2019/0087395), as modified in view of Denny (Pub. No. US 2007/0162309), as applied to claims 16 and 21 above, and further in view of:
- Lulias et al. (Pub. No. US 2016/0098520).

Regarding claims 20 and 25,
- The combination of: Priestas, as modified in view of Denny, teaches the limitations of: claim 16 (which claim 20 depends on); and claim 21 (which claim 25 depends on), as described above.
- The combination of: Priestas, as modified in view of Denny, does not explicitly teach a system and method, further comprising:
	- filter component that filters at least one of the interactive summary, the multidimensional medication event data, the medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data, thereby facilitating improved performance of the processor in generating the interactive summary (as described in claim 20); and filtering, by the system, at least one of the interactive summary, the multidimensional medication event data, the medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data (as described in claim 25).
- However, in analogous art of healthcare systems and methods, Lulias teaches a system and method, comprising:
filter component that filters at least one of the interactive summary, the multidimensional medication event data, the medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data, thereby facilitating improved performance of the processor in generating the interactive summary (as described in claim 20); and filtering, by the system, at least one of the interactive summary, the multidimensional medication event data, the medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data (as described in claim 25) (Lulias, paragraphs [0061] and [0076]; Paragraph [0061] teaches that the report 802 may sort (i.e., filter) the data in accordance to the different types of medication, drug type, therapeutic class of the medication, number of scripts (or prescriptions), number of script equivalents, total amount paid per medication, cost per script equivalents, etc. (i.e., filtering the summary of the one or more medication events based on multidimensional medication event data).  Paragraph [0076] teaches that this feature is beneficial for aggregating data form disparate healthcare entities and facilitating the timely exchange of information between healthcare entities to improve healthcare quality with higher efficiency.).
Therefore, it would have been obvious to one of ordinary skill in the art of medication systems and methods at the time of the effective filing date of the claimed invention to further modify the document processing system and method taught by Priestas, as modified in view of Denny, to incorporate a step and feature directed to sorting the information in the reports based on different types of criteria, as taught by Lulias, in order to: (i) aggregate data form disparate healthcare entities; and (ii) facilitate the timely exchange of information between healthcare entities to improve healthcare quality with higher efficiency. See Lulias, paragraph [0076]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661